DETAILED ACTION
The present application, filed on 10/29/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Fourth Office Action on the merits in response to applicant’s filing from 09/08/2022.
Claims 1, 4, 8, 10-12, 15-17, 20-22, and 24 are pending and have been considered below.

Priority
The application claims priority to foreign application DE 102019129431.2, filed on 10/31/2019. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2020 and 06/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, filed 09/08/2022, with respect to the rejection of claims 1, 20, and 21 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, a new ground of rejection is made in view of Ohki, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Therefore, a new ground of rejection is made in view of 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the lifting nut". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, 10, 16-17, 20-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki (US 2004/0232648) in view of Fortmeier (US 2020/0247204)
Regarding claim 1, Ohki discloses {Figures 1-4} a chassis control arm for a wheel suspension, comprising a control arm body {3}, a spring abutment {7} and an actuator {2} which is arranged between the control arm body {3} and the spring abutment {7} and with which the position of the spring abutment {7} relative to the control arm body {3} can be adjusted, wherein the actuator {2} comprises a lifting gear {8} which is configured as a movement thread {8I + 8O} and which includes a lifting spindle {8I} on which the spring abutment {7} is arranged or on which the spring abutment is axially movably mounted, wherein the actuator {2} includes a housing {25} which is at least cohesively attached to the control arm body {3, Figure 2 shows the housing 25 is attached (integrally) to the control arm body 3}.
However, Ohki, does not explicitly disclose the actuator housing is made of a thermoplastic plastic material or a thermoplastic hybrid material and the control arm body is made of a metallic material, and wherein the cohesive attachment of the actuator housing to the control arm body is formed by heating the control arm body to a melting temperature of the thermoplastic plastic material or the thermoplastic hybrid material of the actuator housing and subsequently undergoes solidification.
Fortmeier teaches {Figures 1-12} a spring housing {11}, wherein the spring housing {11} is made of a thermoplastic plastic material or a thermoplastic hybrid material [0069] and the control arm body {1 (2, 3)} is made of a metallic material [0065], and wherein the cohesive attachment of the spring housing {11} to the control arm body {2, 3} is formed by heating the control arm body to a melting temperature of the thermoplastic plastic material or the thermoplastic hybrid material of the actuator housing and subsequently undergoes solidification [0081].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the connection of the actuator housing to the control arm, as disclosed by Ohki, to injection mold a metal plastic composite component from the attachment of the actuator housing to a metallic control arm body in order to obtain a “single piece and materially uniform design”, and such that “the manufacturing process is further streamlined, and additional steps are avoided” [0042].
Regarding claim 4, Ohki discloses {Figure 2} the control arm body {3} includes a mounting flange {4} against which a flange-like protrusion of the actuator housing {25} rests [0016].
Regarding claim 8, Ohki discloses {Figure 2} the control arm body {3} is shaped such that the control arm body forms at least part of a housing for the actuator {2}.
Regarding claim 10, Ohki discloses {Figure 2} the control arm body {3} in cross-section forms a receiving space in which the actuator {2} is integrated or received.
Regarding claim 16, Ohki discloses {Figure 2, [0015]} the spring abutment {7} is mounted directly on the lifting spindle {8I}.
Regarding claim 17, Ohki discloses {Figure 2, [0015]} the spring abutment {7} directly rests on the lifting spindle {8I}.
Regarding claim 20, Ohki discloses {Figures 1-4} a chassis control arm for a wheel suspension, comprising: a control arm body {3}, a spring abutment {7} and an actuator {2} which is arranged between the control arm body {3} and the spring abutment {7} and with which the position of the spring abutment {7} relative to the control arm body {3} can be adjusted, wherein the actuator {2} comprises a lifting gear {8} which is configured as a movement thread {8I + 8O} and which includes a lifting spindle {8I} on which the spring abutment {7} is arranged or on which the spring abutment {7} is axially movably mounted. and wherein the actuator {2} includes a housing {25} which is cohesively attached to the control arm body {3, Figure 2 shows the housing 25 is attached (integrally) to the control arm body 3}.
However, Ohki does not explicitly disclose the control arm body is made of a metallic material and the actuator housing is made of a thermoplastic or thermosetting material, wherein the chassis control arm is fabricated as a metal-plastic composite component by a cohesive hybrid connection, which is formed by injection molding of a plastic material that forms a plastic component after solidification, and wherein the plastic component serves as a reinforcement of the control arm body and as the actuator housing. 
Fortmeier teaches {Figures 1-12} a control arm body {2, 3} is made of a metallic material [0065] and a spring housing {11} is made of a thermoplastic or thermosetting material [0069], wherein the chassis control arm is fabricated as a metal-plastic composite component by a cohesive hybrid connection [0081], which is formed by injection molding of a plastic material that forms a plastic component after solidification [0048], and wherein the plastic component serves as a reinforcement of the control arm body and as the actuator housing [0020, 0037, 0040].
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the chassis control arm disclosed by Ohki to injection mold a metal plastic composite component from the attachment of the actuator housing and control arm body in order to obtain a “single piece and materially uniform design” such that “the manufacturing process is further streamlined, and additional steps are avoided” [0042].
Regarding claim 21, Ohki discloses {Figures 1-4} a chassis control arm for a wheel suspension, comprising: a control arm body {3}, a spring abutment {7} and an actuator {2} which is arranged between the control arm body {3} and the spring abutment {7} and with which the position of the spring abutment {7} relative to the control arm body {3} can be adjusted, wherein the actuator {2} comprises a lifting gear {8} which is configured as a movement thread {8I + 8O} and which includes a lifting spindle {8I} on which the spring abutment {7} is arranged or on which the spring abutment {7} is axially movably mounted. and wherein a receiving space is configured to serve as a protective space for protecting the actuator {2} from external influences and for “achiev[ing] space-saving” [0018].  
However, Ohki does not explicitly disclose the control arm body in cross-section is H- or U-shaped and forms a receiving space in which the actuator is integrated or received.
Fortmeier teaches {Figures 1-12} a control arm body {2, 3} in cross-section is H- or U-shaped [0020] and forms a receiving space in which the spring housing {11} is integrated or received [0031].
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the control arm disclosed by Ohki to include a H- or U-shaped receiving space for the actuator housing in order “to reinforce the control arm” [0020].
Regarding claim 22, Ohki in view of Fortmeier discloses all the aspects of claim 1. However, Ohki does not explicitly disclose the cohesive connection further includes at least one of a solder connection, an adhesive connection, or an injection-molded connection.  
Fortmeier teaches {Figures 1-12} the cohesive connection further includes at least one of a solder connection, an adhesive connection, or an injection-molded connection [0048].
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cohesive connection of the chassis control arm and actuator housing disclosed by Ohki and Fortmeier to be an injection molded connection in order to obtain a “single piece and materially uniform design” such that “the manufacturing process is further streamlined, and additional steps are avoided” [0042].
Regarding claim 24, Ohki in view of Fortmeier discloses all the aspects of claim 1. However, Ohki does not explicitly disclose the actuator housing is made of a glass fiber or carbon fiber reinforced plastic material.
Fortmeier teaches {Figures 1-12} the spring housing {11} is made of a glass fiber or carbon fiber reinforced plastic material [0013].
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plastic actuator housing disclosed by Ohki and Fortmeier to include glass or carbon fiber reinforcements in order to achieve “weight reductions…lower material consumption…cost effective…no complex metal handling” [0009].
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki and Fortmeier in view of Dobre (US 2016/0193890).
Regarding claim 11, Ohki and Fortmeier disclose all the aspects of claim 1. However, Ohki does not explicitly disclose the lifting spindle is at least partly received in the actuator housing.
	Dobre teaches {Figure 1} the lifting spindle {9} is at least partly received in the actuator housing {38}.
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the chassis control arm disclosed by Ohki and Fortmeier to include a housing encasing the lifting spindle and actuator in order to better protect the device [0007].
Regarding claim 12, Ohki and Fortmeier disclose all the aspects of claim 1. However, Ohki does not explicitly disclose the lifting spindle is axially shiftably or rotatably mounted in the actuator housing.
Dobre teaches {Figure 1} the lifting spindle {9} is axially shiftably or rotatably mounted in the actuator housing {38}.
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the chassis control arm disclosed by Ohki and Fortmeier to include a housing encasing the lifting spindle and actuator in order to better protect the device [0007].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ohki and Fortmeier as applied to claim 21 above, and further in view of Arnoux (FR 2,840,257).
Regarding claim 15, Ohki and Fortmeier disclose all the aspects of claim 21. However, Ohki does not explicitly disclose a lifting nut can be axially adjusted by the lifting spindle.
Arnoux teaches {Figures 1-4} a lifting nut {11} can be axially adjusted by the lifting spindle {13}.
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the lifting spindle disclosed by Ohki and Fortmeier to include an axially adjustable lifting nut, as taught by Arnoux in order to 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614   
                                                                                                                                                                                                     /JAMES A ENGLISH/Primary Examiner, Art Unit 3614